Exhibit 2.1 CERTIFICATE OF OWNERSHIP AND MERGER MERGING PROTAGENIC THERAPEUTICS, INC. WITH AND INTO ATRINSIC , INC. Pursuant to Section 253 of the Delaware General Corporation Law (the " DGCL "), ATRINSIC, INC. (the " Corporation "), a Delaware corporation, does hereby certify to the following information relating to the merger (the " Merger ") of PROTAGENIC THERAPEUTICS, INC., a Delaware corporation (the " Subsidiary "), with and into the Corporation, with the Corporation remaining as the surviving corporation: 1.The Corporation owns 100% of the outstanding shares of each class of capital stock of the Subsidiary. 2.The Board of Directors of the Corporation, by resolutions duly adopted at a meeting held on March 25, 2016 and attached hereto as Exhibit A , determined to merge the Subsidiary with and into the Corporation and to change the Corporation's name to “Protagenic Therapeutics, Inc.” pursuant to Section 253 of the DGCL. 3.The Corporation shall be the surviving corporation of the Merger. 4.The Certificate of Incorporation of the Corporation, as in effect immediately prior to the Merger, shall be the Certificate of Incorporation of the surviving corporation, except that Article 1 of the Certificate of Incorporation is hereby amended and restated in its entirety as follows: “1. The name of the Corporation is Protagenic Therapeutics, Inc.” 5.The Certificate of Ownership and Merger and the Merger shall become effective upon the filing of such Certificate of Ownership and Merger with the Secretary of State of the State of Delaware on the date hereof. IN WITNESS WHEREOF, the Corporation has caused this Certificate of Ownership and Merger to be signed by an authorized officer as of the 17th day of June, 2016. ATRINSIC, INC. By: /s/Alexander K. Arrow Name: Alexander K. Arrow, M.D. Title: Secretary and Chief Financial Officer 2 eXHIBIT a Board Resolutions WHEREAS , ATRINSIC, INC., a Delaware corporation (the " Corporation "), owns 100% of the issued and outstanding shares of each class of capital stock of PROTAGENIC THERAPEUTICS, INC., a Delaware corporation (the " Subsidiary "); and WHEREAS , it is deemed advisable and in the best interest of the Corporation that the Corporation merge the Subsidiary with and into the Corporation. NOW, THEREFORE, BE IT: RESOLVED , that the Subsidiary be merged with and into the Corporation pursuant to Section 253 of the Delaware General Corporation Law (the "
